IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 294
                                           :
REAPPOINTMENT TO THE                       : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                      :
PENNSYLVANIA                               :




                                        ORDER


PER CURIAM


         AND NOW, this 22nd day of September, 2017, Stefanie B. Porges, M.D.,*

Philadelphia, is hereby reappointed as a member of the Disciplinary Board of

Pennsylvania for a term expiring April 1, 2020.




* Non-lawyer member